UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-05992 JAPAN SMALLER CAPITALIZATION FUND, INC. Two World Financial Center, Building B, New York, N.Y. 10281 Nomura Asset Management U.S.A. Inc. 2 World Financial Center, Building B, New York, N.Y. 10281 Registrant’s telephone number, including area code: (800) 833-0018 Date of fiscal year end: February 28, 2012 Date of reporting period: August 31, 2011 ITEM 1. REPORT TO SHAREHOLDERS JAPAN SMALLER CAPITALIZATION FUND, INC. October 27, 2011 To Our Shareholders: We present the Semi-Annual Report of Japan Smaller Capitalization Fund, Inc. (the “Fund”) for the six months ended August 31, 2011. The Net Asset Value per share (“NAV”) of the Fund decreased by 10.3% during the six months. The Fund’s closing market price on the New York Stock Exchange was $7.73, rep­resenting a discount of 12.1% to the NAV of $8.80. The net assets of the Fund were $249,222,630 on August 31, 2011. The Fund’s benchmark—the Russell/ Nomura Small Cap™ Index (“R/N Small Cap Index”)—decreased by 3.9% in United States (“U.S.”) dollar terms. During the six months ended August 31, 2011, the Fund underper­formed the R/N Small Cap Index by 6.6%. The Tokyo Price Index (the “TOPIX”), consisting of all companies listed on the First Section of the Tokyo Stock Exchange (the “TSE”), decreased by 13.2% and the Nikkei Average Index, a price-weighted index of the 225 leading stocks on the TSE, decreased by 9.7% in U.S. dollar terms for the six months ended August 31, 2011. The Japanese Yen (“Yen”) appreci­ated by 6.6% against the U.S. dollar during the period. Rights Offering The Fund completed its Rights Offering (the "Rights Offering") during August 2011, which resulted in the issuance of an additional 7,091,723 Fund shares at $7.60 per share. The net proceeds to the Fund amounted to approximately $49.5 million after offering fees and expenses of $2.7 million. The Fund in­tends to concentrate its investments in a re­duced number of issuers and to use the proceeds of the Rights Offering to increase its holdings of those issuers. The Portfolio Equity holdings represented 99.4% of the Fund’s net assets at August 31, 2011. The Fund held 132 portfolio companies, of which 118 were TSE First Section stocks, one was a TSE Second Section stock, six were JASDAQ stocks and seven were other smaller capital­ization stocks, comprising 86.8%, 0.2%, 5.8%, and 6.6%, respectively, of net assets on August 31, 2011. Performance Stock attribution analysis shows that some holdings such as Itochu Techno-Solutions Corporation and Square Enix Holdings Co., Ltd. in the Information and Software sector, and Rakuten, Inc. in the Services sector, made positive contributions to the relative perfor­mance. Meanwhile, some stocks such as Hi­tachi Chemical Company, Ltd. in the Chemicals and Pharmaceuticals sector and Fuji Machine Mfg. Co., Ltd. and Megachips Corporation in the Electronics Appliances sector, detracted from the relative perfor­mance during the review period. Market Review The R/N Small Cap Index lost 10.3% in lo­cal currency terms for the six months ended August 31, 2011. The R/N Small Cap Index outperformed the broad Japanese stock market, measured by the TOPIX, which declined by 19.0% during this period in local currency terms. Amid a steep correction across the broad Japanese stock market, there was less selling pressure on small capitalization stocks compared with the overall Japanese market. The business perfor­mance of many small capitalization compa­nies is highly dependent on domestic demand, so their stock price corrections were generally limited compared with those of larger companies, which were vulnerable to overseas market concerns and the continued appreciation of the Yen against the U.S. Dollar. The sudden decrease in Japanese stock prices following the devastating earthquake and tsunami that hit northeastern Japan on March 11 effectively erased the market's ear­lier gains. Over the subsequent two trading days, most Japanese stocks were hammered by a massive sell-off triggered by concerns over economic losses from the disaster and the threat of radioactive contamination from the stricken Fukushima Dai-ichi nuclear power plant. At the same time, a surge in the Yen's value compounded the negative sentiment and added to the market turmoil. Successful coordinated currency market intervention by the G7 central banks effectively caused the Yen to fall back again, which helped to resus­citate the equity market from its post-disaster slump. Towards the end of March, the equity market began to stabilize again along with the Yen's depreciation, but prices continued to fluctuate in nervous trading in tandem with news of the nuclear plant situation and con­cerns about electricity blackouts and supply-chain disruption, which could have an impact on industrial output. In the April-June quarter, even though the Japanese equity market had been able to sta­bilize following the massive sell-off that fol­lowed the Great East Japan earthquake, disruption to manufacturing supply chains, ongoing problems surrounding the Fukushima Dai-ichi nuclear power plant, and political dis­array caused by a divided parliament and a weakened prime minister continued to weigh on Japanese stock prices. The TOPIX ex­tended its losses in the second quarter. The R/N Small Cap Index also lost in the same pe­riod. Uncertainty about the overall extent of the economic losses and the negative impact on corporate earnings from supply chain dis­ruption continued to drag the market lower during the review period. Economic indicators from the U.S. were also disappointing, and surprisingly weak numbers such as May em­ployment data have exacerbated the global sense of unease about the U.S. economy and placed downward pressure on the Japanese market too. Meanwhile, investor sentiment was also vulnerable to monetary policy tight­ening in China as well as the protracted un­certainty over how the sovereign debt crisis in Europe might play out. However, by the end of the second quarter, action to avoid a full-scale sovereign debt crisis in Europe together with a steady recovery in domestic production con­tributed to a rebound in Japanese equity prices towards the end of June. The prolonged market downturn in Japan through July and August accompanied a steep drop in equity markets worldwide amid a backdrop of deepening uncertainty about the prospects for the global economy. With no immediate prospect of a resolution to the sov­ereign debt issues in Europe and a surprise downgrade to the credit rating of the United States by Standard & Poor’s, market senti­ment has deteriorated rapidly and therefore weighed on global equity prices. Negative ex­ternal factors, including an increase in the value of the Yen, eventually overwhelmed the nascent optimism about the earnings growth of Japanese companies. Export-oriented sec­tors, including Automobile Equipment and Parts, underperformed mainly due to con­cerns that the strengthening Yen would de­tract from the earnings of companies in these sectors. Outlook and Strategy Increased volatility within the capital markets could persist for some time given the current uncertainty surrounding global macroeconomic conditions. Several indicators are now pointing to a slowdown in global economic growth, and the markets have been responding quickly to incorporate a possible downturn ahead. Nev­ertheless, from a valuation perspective, the downside for Japanese equities could be lim­ited, although headwinds from a rise in the Japanese yen and weakening global demand could still have a negative impact on corpo­rate earnings growth. Macroeconomic forecasts for the major de­veloped economies have been revised down as sovereign credit concerns in Europe and the U.S. are expected to result in sluggish near-term demand. Slow restructuring of the heavily indebted peripheral EU countries is ex­pected to weigh on the broader European economy, while support from the wealthier creditor countries such as Germany could be limited by domestic electoral opposition to covering the debts of other member states. In contrast, we believe fiscal conditions in the U.S. are sustainable and should not raise any major credit concerns. Nevertheless, the U.S. economic recovery has been slower than esti­mated and fiscal support to accelerate the economic recovery seems unlikely due to the deep partisan congressional divide on issues such as taxation and fiscal spending. Markets are therefore likely to focus on forthcoming decisions from the Federal Reserve, but we are doubtful whether monetary policy alone will be enough to resuscitate U.S. economic fundamentals to any substantial degree. Japan's Corporate sector has achieved a swift recovery from the devastating impact on business conditions following the earthquake in March, but earnings momentum now seems to be waning as production recovers to pre-disaster levels. Moreover, weakening global demand and the persistently strong Japanese Yen could undermine the outlook for corpo­rate earnings growth in the near term. In the meantime, the Japan equity market is trading close to levels seen during the finan­cial crisis of 2008-09. The current P/B ratio of 0.99 (Nomura 400) appears to have priced in these depressed earnings prospects. Nonetheless, Japanese companies have re­- structured their businesses to lower their breakeven costs substantially in recent years. Therefore, the downside risk to corporate earnings should be more limited compared with the slump observed in 2008-09. In the meantime, the current P/E ratios are 13.6 and 10.6 (Nomura 400) for fiscal years 2011 and 2012, respectively. While earnings may fluctu­ate along with changes in underlying assump­tions on economic fundamentals, the P/E ratio looks fair in comparison with other markets. In terms of the small cap market, the current P/B ratio of 0.83 (R/N Small Cap Index) is still lower than the overall market's valuation in terms of book value. However, small cap stocks have already generated a relatively strong performance over the past few months because this market is more domestically ori­ented and therefore tolerant of weak overseas economic growth. Therefore, the relative ap­peal of the small cap market has faded to some extent. Prime Minister Yoshihiko Noda took over at the end of August amid low expectations for his new administration given the inability of his two Democratic Party of Japan predecessors to maintain their initial public approval ratings or to take concrete initiatives to promote a do­mestic economic recovery. However, we be­lieve the new Prime Minster will be better able to execute his policies and control friction within the ruling party. Reconstruction efforts should therefore support the Japanese econ­omy toward next fiscal year. However, Prime Minister Noda is known to favor fiscal recon­struction through tax increases, policies that could detract from the economic recovery if implemented. We will avoid taking aggressive sector strat­egy positions for the time being and continue to take a neutral position against foreign eco­nomic exposure amid the volatile market con­ditions worldwide. We are also making an effort to add value through stock selection and keep the average portfolio valuation below that of the market. We appreciate your continuing support of your Fund. Sincerely, /s/ Shigeru Shinohara Shigeru Shinohara President BENCHMARK The Russell/Nomura Small CapTM Index represents approximately 15% of the total market capitalization of the Russell/Nomura Total MarketTM Index. It measures the perfor­mance of the smallest Japanese equity securities in the Russell/Nomura Total MarketTM Index. Currently, there are 1,090 securities in the Russell/Nomura Small CapTM Index. AVAILABILITY OF QUARTERLY SCHEDULE OF INVESTMENTS The Fund files its complete schedule of portfolio holdings with the Securities and Ex­change Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The Fund’s Forms N-Q are available on the SEC’s Web site at http://www.sec.gov. The Fund’s Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. PROXY VOTING A description of the policies and procedures that the Fund uses to vote proxies relat­ing to portfolio securities is available (1) without charge, upon request, by calling toll-free 1-800-833-0018; and (2) on the SEC’s website at http://www.sec.gov. Information about how the Fund voted proxies relating to securities held in the Fund’s portfolio during the most recent 12-month period ended June 30 is available (1) without charge, upon request, by calling toll-free 1-800-833-0018; and (2) on the SEC’s Website at http://www.sec.gov. SHAREHOLDERS ACCOUNT INFORMATION Shareholders whose accounts are held in their own name may contact the Fund’s transfer agent, Computershare Trust Company, N.A., at (800) 426-5523 for information concerning their accounts. INTERNET WEBSITE Nomura Asset Management U.S.A. Inc. has established an Internet website which highlights its history, investment philosophy and process and products, which includes the Fund. The Internet web address is www.nomura.com. We invite you to view the In­ternet website. JAPAN SMALLER CAPITALIZATION FUND, INC. FUND HIGHLIGHTS—AUGUST 31, 2011 (Unaudited) KEY STATISTICS Net Assets Net Asset Value per Share Closing NYSE Market Price Percentage Change in Net Asset Value per Share*† (10.3%) Percentage Change in NYSE Market Price*† (19.3%) MARKET INDICES Percentage change in market indices:* YEN U.S.$ Russell/Nomura Small Cap™ Index (10.3%) (3.9%) TOPIX (19.0%) (13.2%) Nikkei Average (15.7%) (9.7%) * From March1, 2011 through August31, 2011. † Reflects the percentage change in share price. ASSET ALLOCATION Japanese Equities TSE First Section Stocks % JASDAQ Stocks % TSE Second Section Stocks % Other Smaller Capitalization Stocks % Cash and Cash Equivalents % Total Investments % Other Assets less Liabilities, Net % Net Assets % INDUSTRY DIVERSIFICATION % of Net Assets % of Net Assets Services Iron and Steel Electronics Banks and Finance Information and Software Transportation Retail Telecommunications Miscellaneous Manufacturing Food Manufacturing Machinery and Machine Tools Restaurants Chemicals and Pharmaceuticals Textiles and Apparel Real Estate and Warehouse Wholesale Automotive Equipment and Parts TEN LARGEST EQUITY HOLDINGS BY MARKET VALUE Market % of Security Value Net Assets Nippon Chemi-Con Corporation $ Rakuten, Inc. Otsuka Corporation Disco Corporation Kakaku.com, Inc. Square Enix Holdings Co., Ltd. Shinko Electric Industries Co., Ltd. Aeon Credit Service Co., Ltd. Itochu Techno-Solutions Corporation MegaChips Corporation JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS AUGUST 31, 2011 (Unaudited) Shares Cost Market Value % of Net Assets EQUITY SECURITIES Automotive Equipment and Parts Exedy Corporation $ $ Drivetrain products Keihin Corporation Automotive and machinery parts Musashi Seimitsu Industry Co., Ltd. Ball joints, camshafts, and gears Nihon Parkerizing Co., Ltd. Rustproof and heat treatment Nissin Kogyo Co., Ltd. Brake systems Tokai Rika Co., Ltd. Electronic parts Toyoda Gosei Co., Inc. Resin and rubberparts Total Automotive Equipment and Parts Banks and Finance The Aichi Bank, Ltd. General banking services The Bank of Iwate, Ltd. General banking services JFE Shoji Holdings, Inc. Manages financial operations The Keiyo Bank, Ltd. General banking services Matsui Securities Co., Ltd. Online brokerage The Mie Bank, Ltd. General banking services The Musashino Bank, Ltd. Regional bank The San-in Godo Bank, Ltd. General banking services Total Banks and Finance See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS—Continued AUGUST 31, 2011 (Unaudited) Shares Cost Market Value % of Net Assets Chemicals and Pharmaceuticals Adeka Corporation $ $ Resin products Daicel Chemical Industries, Ltd. Organic/inorganic chemicals Dainippon Sumitomo Pharma Co., Ltd. Pharmaceuticals manufacturer Daiso Co., Ltd. Caustic soda Hitachi Chemical Company, Ltd. Semiconductor materials Kaken Pharmaceuticals Co., Ltd. Pharmaceuticals and agrochemicals Koatsu Gas Kogyo Co., Ltd. High-pressured gases and chemicals Rohto Pharmaceutical Co., Ltd. Pharmaceuticals manufacturer Sekisui Plastics Co., Ltd. Framed plastics and resin products Total Chemicals and Pharmaceuticals Electronics Alpine Electronics, Inc. Car audio and navigation systems Foster Electric Company, Limited Speaker systems Funai Electric Co., Ltd. Audio-visual equipment Fuji Machine Mfg. Co., Ltd. Automated assembly machines Fujitsu General Limited Air conditioners Japan Aviation Electronics Industry, Limited Aerospace electronic devices MegaChips Corporation Large-Scale-Integration circuits Nippon Chemi-Con Corporation Electronic components and circuit products The Okinawa Electric Power Company, Incorporated Thermal power See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS—Continued AUGUST 31, 2011 (Unaudited) Shares Cost Market Value % of Net Assets Sanshin Electronics Co., Ltd. $ $ Semiconductors Shinko Electric Industries Co., Ltd. Semiconductor packages Siix Corporation Video, audio, and office equipment Tomen Devices Corporation Semiconductors Toshiba Tec Corporation Point of Sale systems UT Holdings Co., Ltd. Servomotors and industrial robots Total Electronics Food Manufacturing Fuji Oil Co., Ltd. Palm oil and coconut oil J-Oil Mills, Inc. Cooking oil Marudai Food Company, Ltd. Fresh meat Nippon Flour Mills Co., Ltd. Flour Warabeya Nichiyo Co., Ltd. Prepared boxed lunches Total Food Manufacturing Information and Software Cookpad Inc. Operates cooking recipes websites IT Holdings Corporation Network solutions Itochu Techno-Solutions Corporation Computer network systems developer Kakaku.com, Inc. Price comparison and product information NSD Co., Ltd. Computer software development Otsuka Corporation Computer information system developer See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS—Continued AUGUST 31, 2011 (Unaudited) Shares Cost Market Value % of Net Assets Sato Corporation $ $ Automation recognition systems Square Enix Holdings Co., Ltd. Entertainment software Total Information and Software Iron and Steel Hanwa Co., Ltd. Steel imports/exports Hitachi Metals Ltd. Specialty steel and metal products Neturen Co., Ltd. Induction hardening equipment Pacific Metals Co., Ltd. Ferronickel, stainless steel, and metal powder Total Iron and Steel Machinery and Machine Tools Ashi Daimond Industrial HandMachine Tools CKD Corporation Industrial machinery Disco Corporation Industrial machinery Hisaka Works, Ltd. Heat exchangers and evaporators Mimasu Semiconductor Industry Co., Ltd Silicon and gallium Misumi Group Inc. Precision machinery parts Taiho Kogyo Co., Ltd. Metal forgings THK Co., Ltd. Linear motion systems Trusco Nakayama Corporation Industrial machinery Total Machinery and Machine Tools See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS—Continued AUGUST 31, 2011 (Unaudited) Shares Cost Market Value % of Net Assets Miscellaneous Manufacturing Aida Engineering, Ltd. $ $ Automatic presses and transfer press systems Asahi Intecc Co., Ltd. Medical tools Daiichikosho Co., Ltd. Karaoke equipment Fujimi Incorporated Silicon wafer polishing materials Fuji Seal International, Inc. Packaging-related materials Furukawa-Sky Aluminum Corporation Aluminum products Hogy Medical Co., Ltd. Medical supply products Horiba, Ltd. Measuring instruments and analysers Japan Digital Laboratory Co., Ltd. Computers for accounting and financial use Kansai Paint Co., Ltd. Paint Komori Corporation Offset printing machines Mitsui Mining & Smelting Co., Ltd. Non-ferrous metals Nihon Kohden Corporation Medical equipment Nitta Corporation Processed rubber products Sumitomo Forestry Co., Ltd. Lumber and wood-related construction materials Toagosei Co., Ltd. Inorganic/organic chemicals Toyo Tanso Co., Ltd. Carbon and graphite Total Miscellaneous Manufacturing See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS—Continued AUGUST 31, 2011 (Unaudited) Shares Cost Market Value % of Net Assets Real Estate and Warehouse Daibiru Corporation $ $ Leases office buildings, apartments and hotels Hajime Construction Co., Ltd. Residential properties Nihon Eslead Corporation Condominiums Resorttrust, Inc. Timeshare resort hotels The Sankei Building Co., Ltd. Leases office buildings and store spaces Sumitomo Real Estate Sales Co., Ltd. Brokerage Services The Sumitomo Warehouse Co., Ltd. Warehousing and freight transportation business Takasago Thermal Engineering Co., Ltd. Air-conditioning facilities TOC Co., Ltd. Commercial building leasing Total Real Estate and Warehouse Restaurants Kura Corporation Sushi Watami Co Ltd. Japanese style pub, chain Total Restaurants Retail Arcs Company, Limited Supermarkets and discount stores Don Quijote Co., Ltd. Discount stores Felissimo Corporation Catalog shopping Heiwado Co., Ltd. Supermarkets J. Front Retailing Co., Ltd. Department stores and supermarkets Komeri Co., Ltd. Home center chain See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS—Continued AUGUST 31, 2011 (Unaudited) Shares Cost Market Value % of Net Assets Ministop Co., Ltd. $ $ Convenience stores Mitsui Matsushima, Co., Ltd. Coal Saint Marc Holdings Co., Ltd. Bakery Sundrug Co., Ltd. Drug store chain Xebio Co., Ltd. Sporting goods Yaoko Co., Ltd. Supermarkets Total Retail Services Accordia Golf Co., Ltd. Gold courses and country clubs Aeon Credit Service Co., Ltd. Credit cards Aeon Delight Co., Ltd. Building maintenance Benefit One Inc. Benefit programs Daiseki Co., Ltd. Waste disposal Fuyo General Lease Co., Ltd. Machinery leasing Message Co., Ltd. Nursing facilities Mitsubishi UFJ Lease and Finance Company Limited Leasing Moshi Moshi Hotline, Inc. Marketing NEC Networks & System Integration Corporation Communication systems Nippo Corporation Heavy construction Park24 Co., Ltd. Parking garages Rakuten, Inc. Manages consumer websites See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS—Continued AUGUST 31, 2011 (Unaudited) Shares Cost Market Value % of Net Assets Ricoh Leasing Company, Ltd. $ $ Office automation equipment leasing Sky Perfect JSAT Holdings, Inc. Broadcasting and data transmission Taihei Dengyo Kaisha, Ltd. Chemical plant engineering Toppan Forms Co., Ltd. Printing company Total Services Telecommunications Comsys Holdings Corporation Maintains telecommunication facilitiest Hitachi Kokusai Electric Inc. Wireless communication equipment NEC Mobiling, Ltd. Cellular phones software Toei Company, Ltd. Movies, tv programs, and video software Total Telecommunications Textiles and Apparel ABC-Mart, Inc. Shoes Tokai Corp. Linen supply Total Textiles and Apparel Transportation Kintetsu World Express Inc. Distribution services Seino Holding Co., Ltd. Comprehensive services Senko Co., Ltd. Trucking and warehousing Total Transporation See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS AUGUST 31, 2011 (Unaudited) Principal Amount Cost Market Value % of Net Assets Wholesale Paltac Corporation $ $ Daily necessities Total Wholesale TOTAL INVESTMENTS IN EQUITY SECURITIES $ $ INVESTMENTS IN FOREIGN CURRENCY Mizuho Corporate Bank, Ltd. Non-interest bearing account JPY 54,930,132 $ $ TOTAL INVESTMENTS IN FOREIGN CURRENCY TOTAL INVESTMENTS $ $ OTHER ASSETS LESS LIABILITIES, NET NET ASSETS $ Portfolio securities and foreign currency holdings were translated at the following exchange rate as of August 31, 2011. Japanese Yen JPY ¥ 76.505 $1.00 See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. STATEMENT OF ASSETS AND LIABILITIES AUGUST 31, 2011 (Unaudited) ASSETS: Investments in securities, at market value (cost—$242,258,175) $ Investments in foreign currency, at market value (cost—$717,994) Receivable for investments sold Receivable for dividends and interest, net of withholding taxes Cash and cash equivalents Total Assets LIABILITIES: Payable for investments purchased Accrued management fees Accrued Rights Offering expenses Other accrued expenses Total Liabilities NET ASSETS: Capital stock (par value of 28,333,893 shares of capital stock outstanding, authorized 100,000,000, par value $0.10 each) Paid-in capital Accumulated net realized loss on investments and foreign currency transactions ) Unrealized net appreciation on investments and foreign currency transactions Accumulated net investment income Net Assets $ Net asset value per share $ See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. STATEMENT OF OPERATIONS FOR THE SIX MONTHS ENDED AUGUST 31, 2011 (Unaudited) INCOME: Dividend income (less $160,355 withholding taxes) $ Interest income Total Income $ EXPENSES: Management fees Legal fees Custodian fees Directors’ fees and expenses Auditing and tax reporting fees Shareholder reports Annual meeting expenses Registration fees Miscellaneous Transfer agency fees Insurance Total Expenses INVESTMENT INCOME—NET REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY: Realized gain on investments and foreign currency transactions: Net realized gain on investments Net realized gain on foreign currency transactions Net realized gain on investments and foreign currency transactions Change in net unrealized appreciation on translation of foreign currency transactions and other assets and liabilities denominated in foreign currency transactions Change in net unrealized depreciation on investments ) Net realized and unrealized loss on investments and foreign currency transactions ) NET DECREASE IN NET ASSETS RESULTING FROM OPERATIONS $ ) See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. STATEMENT OF CHANGES IN NET ASSETS For the Six Months Ended August 31, 2011 (Unaudited) For the Year Ended February 28, 2011 FROM INVESTMENT ACTIVITIES: Net investment income $ $ Net realized gain on investments Net realized gain on foreign currency transactions Change in net unrealized appreciation (depreciation) on investments and foreign currency transactions ) Increase (decrease) in net assets derived from investment activities ) FROM DISTRIBUTIONS TO SHAREHOLDERS: Net investment income ($0 and $0.0796 per share, respectively) 0 ) Decrease in net assets derived from distributions to shareholders 0 ) FROM CAPITAL SHARE TRANSACTIONS: Net asset value of shares issued to shareholders on rights offering 0 Increase in net assets derived from capital share transactions 0 NET ASSETS: Beginning of period End of period $ $ See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. NOTES TO FINANCIAL STATEMENTS August 31, 2011 (Unaudited) 1. Significant Accounting Policies Japan Smaller Capitalization Fund, Inc. (the “Fund”) is registered under the Investment Company Act of 1940 as a non-diversified, closed-end management investment company. The Fund was incorporated in Maryland on January 25, 1990 and investment operations commenced on March 21,1990. The following is a summary of significant ac­counting policies followed by the Fund. In the opinion of management, all material adjust­ments, consisting of normal recurring adjust­ments, considered necessary for a fair presentation have been included. The accompanying financial statements have been prepared in accordance with U.S. gener­ally accepted accounting principles (“GAAP”) and are stated in United States dollars. The fol­lowing is a summary of the significant account­ing and reporting policies used in preparing the financial statements. (a) Valuation of Securities—Investments traded in the over-the-counter market are val­ued at the last reported sales price as of the close of business on the day the securities are being valued or, if none is available, at the mean of the bid and offer price at the close of business on such day or, if none is available, the last reported sales price. Portfolio securi­ties which are traded on stock exchanges are valued at the last sales price on the principal market on which securities are traded or lack­ing any sales, at the last available bid price. Short-term debt securities which mature in 60 days or less are valued at amortized cost, which approximates fair value, if their original maturity at the date of purchase was 60 days or less, or by amortizing their value on the 61st day prior to maturity if their term to maturity at the date of purchase exceeded 60 days. Secu­rities and other assets for which market quota­tions are not readily available are valued at fair value as determined in good faith by or under the direction of the Board of Directors of the Fund. (b) Foreign Currency Transactions—Transac­tions denominated in Japanese Yen (“Yen”) are recorded in the Fund’s records at the current prevailing rate at the time of the transaction. Asset and liability accounts that are denomi­nated in Yen are adjusted to reflect the current exchange rate at the end of the period. Trans­action gains or losses resulting from changes in the exchange rate during the reporting period or upon settlement of foreign currency transac­tions are included in results of operations for the current period. The net assets of the Fund are presented at the exchange rate and market values on August 31, 2011. The Fund does not isolate that por­tion of the results of operations arising as a re­sult of changes in the foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held at August 31, 2011. Net unrealized appre­ciation or depreciation on translation of foreign currency includes gains or losses arising from changes in the value of assets and liabilities in­cluding investments in securities at August 31, 2011, resulting from changes in the exchange rate. Net realized gain or loss on foreign cur­rency transactions include gains or losses aris­ing from sales of portfolio securities, sales and maturities of short-term securities, currency gains or losses realized between the trade and settlement dates on securities transactions, the difference between the amounts of dividends, in­- JAPAN SMALLER CAPITALIZATION FUND, INC. NOTES TO FINANCIAL STATEMENTS—Continued (Unaudited) terest, and foreign withholding taxes recorded on the Fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. (c) Security Transactions, Investment Income and Distributions to Shareholders — Security transactions are accounted for on the trade date. Dividend income and distributions are recorded on the ex-dividend date and interest income is recorded on the accrual basis. Realized gains and losses on the sale of investments are calculated on a first in first out basis. Distributions from net investment income and net realizedcapital gains are determined in ac­cordance with Federal income tax regulations, which may differ from GAAP. To the extent these “book/tax” differences are permanent in nature (i.e., that they result from other than timing of recognition—“temporary”), such accounts are re­classified within the capital accounts based on their Federal tax-basis treatment; temporary dif­ferences do not require reclassification. Dividends and distributions which exceed net realized capi­tal gains for financial reporting purposes, but not for tax purposes, are reported as distributions in excess of net realized gains. Pursuant to a securities lending agreement with Brown Brothers Harriman & Co., the Fund may lend securities to qualified institutions. It is the Fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. It is the Fund’s policy that collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is provided in the form of cash, which will be in­vested in certain money market funds. The Fund is entitled to receive all income on securities loaned, in addition to a portion of the income earned as a result of the lending transaction. Al­though each security loan is fully collateralized, there are certain risks. On November 21, 2008, the Fund suspended its participation in the se­curities lending program. The Fund may resume its participation in the future. During the fiscal year ended February 28, 2011 and the period ended August 31, 2011, the Fund did not earn any fees from lending fund portfolio securities, pursuant to the securities lending agreement. (d) Income Taxes — A provision for United States income taxes has not been made since it is the intention of the Fund to qualify as a regulated investment company under the Internal Revenue Code and to distribute within the allowable time limit all taxable income to its shareholders. Under Japanese tax laws, a withholding tax is imposed on dividends at a rate of 7% (effective 1/1/04 to 12/31/11) and on interest at a rate of 15% and such withholding taxes are reflected as a reduction of the related revenue. There is no withholding tax on realized gains. The Fund evaluates tax positions taken or ex­pected to be taken in accordance with GAAP, to determine whether the tax positions are “more-­likely-than-not” of being sustained by the applica­ble tax authority. As of and during the six months ended August 31, 2011, the Fund did not have any liabilities for any uncertain tax positions. The Fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the statement of operations. During the six months, the Fund did not incur any interest or penalties. JAPAN SMALLER CAPITALIZATION FUND, INC. NOTES TO FINANCIAL STATEMENTS—Continued (Unaudited) At February 28, 2011, the components of accu­mulated earnings on a tax basis were as follows: Accumulated capital losses $ ) Unrealized appreciation on investments $ Total accumulated deficit $ ) The tax character of distributions paid during the fiscal years ended February 28, 2011 and Feb­ruary 28, 2010 were as follows: February-11 February-10 Ordinary Income $ $ Capital Gains $
